Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 10-12, 14, 17 and 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20150062062 A1) in view of Kim (US Pub. No: 20170153736) and further in view of Lee (US 20140111472 A1).

Regarding claim 1:
Han (US 20150062062 A1) discloses a touch driving method comprising controlling a driver module (i.e. 500, corresponding to 300 and 400, Fig. 9-11) to output a first touch detection signal (first touch detection signal from 300) ([0027-0029], [0064-0069], Fig. 1, Fig. 9-11); 

controlling a selector module (200) connected with the driver module (500) to simultaneously transmit the first touch detection signal (detection signals from 300) outputted by the driver module to n touch electrodes (112, 114, Fig. 1) connected with the selector module ([0027-0029],[0064-0069] Fig. 1), wherein n is an integer and n>1 (see Fig. 1, [0027-0029]);
 	controlling the driver module to output a second touch detection signal (second detection signals from 400, [0027-0029] ), and controlling the selector module (200) to successively transmit the second touch detection signal outputted by the driver module to the n touch electrodes ([002-0029], Fig. 1).  
Note that Han does not specifically disclose that (#1) simultaneously detect variation of signals of the n touch electrodes through a detection wire, wherein n is an integer and n>1; detecting whether touch input exists or not by detecting the variation of the signals of the n touch electrodes, and
 (#2) in presence of a detection result that touch input exists, switching to a second operation mode.
Regarding (#1):
Kim discloses a driver module (18) to output a first touch detection signal (Tsinc1);
 controlling a selector module (17) connected with the driver module (18) to simultaneously transmit the first touch detection signal outputted by the driver module to n touch electrodes (i.e, touch electrode for TSP, see Fig. 2 and Fig. 5) connected with the selector module (17), so as to simultaneously detect variation of signals  (changes in charges of touch sensor, [0042], or change in a voltage of gate lines see  [00444] ) of the n touch electrodes through a detection wire (i.e. column detection wire with n touch detectors, see column 5), wherein n is an integer and n>1 (see Fig. 5) [0040-0042, [0044]); 
detecting whether touch input exists or not by detecting the variation of the signals of the n touch electrodes (see 0040-[0042])(Kim discloses a touch driver 18 drives the touch sensors in response to a touch sync signal Tsync received from the timing generator 17 during the touch period Tt. During the touch period Tt, the touch driver 18 supplies the touch driving signal Vac to the touch sensors C1 to C4 through the sensor lines L1 to Li and senses a touch input. The touch driver 18 analyzes a change in charges of the touch sensor depending on whether or not there is a touch input, determines the touch input, and calculates location coordinates of the touch input, see [0042];
Regarding #2:
Lee (US 20140111472 A1) discloses for detecting whether touch input exists or not ([0056],[0073-0074]); and in presence of a detection result that the touch input exists ([0073-0074]),  controlling the driver module (touch processor corresponding to touch driver) to output a second touch detection signal ( claim 8, in Lee’s reference disclose the touch processor gives a flag to a touch signal detected by the touch screen in correspondence with the touch signal, also see ([0024], [0056] [0073-0074])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teaching of Kim and Lee, thereby improving the efficiency of the touch display by providing accurate touch detection. 

Regarding claim 10:
Han discloses the touch driving method further comprising: 
controlling a normal operation mode to comprise a display mode (i.e. display driving mode) and a touch display mode (touch driving mode) ([0031, [0035], [0037], Fig. 4); 
allowing the display mode to comprise the controlling the driver module (500) to output the first touch detection signal (first touch from 300 and driving IC 20) and the controlling the selector module (switching unit, 200) to simultaneously transmit the first touch detection signal to the n touch electrodes (112, 114) connected with the selector module ([0065-0069]); and allowing the touch display mode to comprise the controlling the driver module to output the second touch detection signal (second touch detection from 400) and the controlling the selector module to successively transmit the second touch detection signal outputted by the driver module corresponding to the selector module to the n touch electrodes corresponding to the selector module (0065-0067, Fig. 9-1, Fig. 4) (in [0065], For example, the one touch IC 500 may perform a switching function of the switching unit 200 that transfers the common voltage for the display driving mode and the touch scan pulse for the touch driving mode to the plurality of first and second electrodes 112 and 114, a function of the first touch sensing unit 300 that senses a touch in the mutual capacitive type, and a function of the second touch sensing unit 400 that senses a touch in the self-capacitive type). In 0067] discloses  display driver IC 20 generates a gate control signal and a data control signal by using a timing signal transferred from an external system, for allowing the panel 100 to display an image, and realigns input video data signals according to a structure of the panel 100. To this end, the display driver IC 20 may further include a gate driver that applies a scan signal to a plurality of gate lines, a data driver that applies image data signals to a plurality of data lines, and a controller that controls the elements. 
 
Regarding claim 11:
Han (US 20150062062 A1) discloses an operation mode switching method (Figs. 1 and 4), comprising:
 in a first operation mode (first touch operation mode) ([0070]), simultaneously transmitting a first touch detection signal (first touch signal) to n touch electrodes (plurality of touch electrodes, 112, 114, see Fig. 1) connected with a selector module (200), wherein n is an integer and n>1 (Fig. 1, [0026-0028], [0031]); 
switching to a second operation mode (second touch operation) different from the first operation mode (See Abstract, [0026-0028], [0037], [0070]) (when the panel operates in a touch driving mode, apply a first touch scan pulse to the plurality of first electrodes during a first period, and apply a second touch scan pulse to the plurality of first and second electrodes during a second period, see abstract). { 10388/007497-USO/02154107.1 }7Attorney Docket Number: 10388/007497-USO  
Note that Han does not specifically disclose that (#1) simultaneously detect variation of signals  of the n touch electrodes through a detection wire, wherein n is an integer and n>1; detecting whether touch input exists or not by detecting the variation of the signals of the n touch electrodes, and
 (#2) in presence of a detection result that touch input exists, switching to a second operation mode.
Regarding (#1):
Kim discloses  a driver module (18) to output a first touch detection signal (Tsinc1);
 controlling a selector module (17) connected with the driver module (18) to simultaneously transmit the first touch detection signal outputted by the driver module to n touch electrodes (i.e, touch electrode for TSP, see Fig. 2 and Fig. 5) connected with the selector module (17), so as to simultaneously detect variation of signals  (changes in charges of touch sensor ) of the n touch electrodes through a detection wire (i.e. column detection wire with n touch detectors, see column 5), wherein n is an integer and n>1 (see Fig. 5) [0040-0042]); 
detecting whether touch input exists or not by detecting the variation of the signals of the n touch electrodes (see 0040-[0042])(Kim discloses a touch driver 18 drives the touch sensors in response to a touch sync signal Tsync received from the timing generator 17 during the touch period Tt. During the touch period Tt, the touch driver 18 supplies the touch driving signal Vac to the touch sensors C1 to C4 through the sensor lines L1 to Li and senses a touch input. The touch driver 18 analyzes a change in charges of the touch sensor depending on whether or not there is a touch input, determines the touch input, and calculates location coordinates of the touch input, see [0042];
Regarding #2:
Lee (US 20140111472 A1) discloses for detecting whether touch input exists or not ([0056],[0073-0074]); and in presence of a detection result that the touch input exists ([0073-0074]),  controlling the driver module (touch processor corresponding to touch driver) to output a second touch detection signal ( claim 8, in Lee’s reference disclose the touch processor gives a flag to a touch signal detected by the touch screen in correspondence with the touch signal, also see ([0024], [0056] [0073-0074])).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teaching of Kim and Lee, thereby improving the efficiency of the touch display by providing accurate touch detection. 

Regarding claim 12:
Han (US 20150062062 A1) discloses wherein in the second operation mode (second touch operation), the selector module (200) is controlled to successively transmit the second touch detection signal to the n touch electrodes (112, 114) (Fig. 1, [0026-0028], [0032-0036]).  
Regarding claim 14:
Han discloses a touch driver device (Fig. 1, 5 and 9), comprising: 
a driver module (500, corresponding to 300, 400, see Fig.9); selector module (200) connected with the driver module ([0043], [0064-0065]); n touch electrode (114, 112) connected with the selector module; wherein n is an integer and n>1 (Fig. 1, [0032]);
a controller unit (controller for display driver) configured to control the driver module (500, 300) to output a first touch detection signal (i.e, first touch sensing signal) and control the selector module (200) connected with the driver module to simultaneously transmit the first touch detection signal outputted by the driver module corresponding to the selector module to n touch electrodes connected with the selector module ([0043-0045], 0032])(the display device may sense the pen touch in the self-capacitive type during the first period, and may sense the finger touch in the mutual capacitive type during the second period [0042-0043]); control the selector module (200) to successively transmit the second touch detection signal (second touch sensing signal from 400) outputted by the driver module corresponding to the selector module (200) to the n touch electrodes corresponding to the selector module ([0042-0045,0050] Fig.1, 5). { 10388/007497-USO/02154107.1}8Attorney Docket Number: 10388/007497-USO  
Note that Han does not specifically disclose (#1) detect whether touch input exists or not by simultaneously detecting variation of signals of the n touch electrodes through a detection wire connected to the n touch electrodes.

 (#2) a detector unit configured to detect whether touch input exists or not, wherein in presence of a detection result of the detector unit being that the touch input exists, the controller unit is further configured to control the driver module to output a second touch detection signal. 
Regarding (#1):
Kim discloses a selector module (17) simultaneously transmit the first touch detection signal outputted by the driver module to n touch electrodes (i.e, touch electrode for TSP, see Fig. 2 and Fig. 5) connected with the selector module (17), so as to simultaneously detect variation of signals  (changes in charges of touch sensor ) of the n touch electrodes through a detection wire (i.e. column detection wire with n touch detectors, see column 5), wherein n is an integer and n>1 (see Fig. 5) [0040-0042]); 
wherein n is an integer and n>1; detecting whether touch input exists or not by detecting the variation of the signals of the n touch electrodes (see 0040-[0042])(Kim discloses a touch driver 18 drives the touch sensors in response to a touch sync signal Tsync received from the timing generator 17 during the touch period Tt. During the touch period Tt, the touch driver 18 supplies the touch driving signal Vac to the touch sensors C1 to C4 through the sensor lines L1 to Li and senses a touch input and the touch electrodes are in same column detection wire. The touch driver 18 analyzes a change in charges of the touch sensor depending on whether or not there is a touch input, determines the touch input, and calculates location coordinates of the touch input, see [0042];
Regarding #1:
Lee (US 20140111472 A1) discloses a detector unit (230a, Fig. 2, 4) configured to detect whether touch input exists or not, wherein in presence of a detection result of the detector unit being that the touch input exists ([0072-0074]),  controller unit (210) is further configured to control the driver module to output a second touch detection signal ([0056], [0070-0074])  ( also see, claim 8, in Lee’s reference, disclose the touch processor gives a flag to a touch signal detected by the touch screen in correspondence with the touch signal). 


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teaching of Lee and Kim, thereby improving the efficiency of the touch display by providing accurate touch detection. 

Regarding claim 17:
Han discloses wherein the controller unit is further configured to control the driver module (500) to output the second touch detection signal and control the selector module (200) to successively transmit the second touch detection signal outputted by the driver module corresponding to the selector module to the n touch electrodes (112, 144) corresponding to the selector module (0064-0069, Fig. 9), in a normal operation mode (); or the controller unit is further configured to control the normal operation mode to comprise a display mode (display driving mode) and a touch display mode (touch driving mode) ([0040-0045]), wherein in the display mode (display driving mode), the controller unit is configured to control the driver module to output the first touch detection signal ([0031]) ( the display device integrated with the touch screen operates in a display driving mode, or perform a function of a touch electrode when the display device integrated with the touch screen operates the multiple touch operation). 
 and control the selector module (20) to simultaneously transmit the first touch detection signal to the n touch electrodes connected with the selector module (); and in the touch display mode ([0031-0037]), the controller unit is configured to control the driver module to output the second touch detection signal and control the selector module to successively transmit the second touch detection signal outputted by the driver module corresponding to the selector module to the n touch electrodes corresponding to the selector module ([0026-0028], [0037], [0070])). { 10388/007497-USO/02154107.1}9Attorney Docket Number: 10388/007497-USO  

Regarding claim 20:
Han as modified by Kim and Lee discloses an electronic device, comprising the touch driver device (Lee, [0044-0045],[0113]) according to claim 14.
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teaching of Kim and Lee, thereby providing an improved and convenient touch display device.

2.	Claims 5-6 and 15-16   is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kim, Lee, and further in view of Lin (US Pub. No: 20160034060).

Regarding claims 5 and 15:
Note that Han discloses wherein a time duration within which the driver module (300, 400) outputs the first touch detection signal is a first time duration (first period, see Fig. 4-5); a time duration within which the driver module outputs the second touch detection signal is a second time duration (second period) ([0058] );   (FIG. 5, the touch screen sense a finger touch in a mutual capacitive type during the first period, and during the second period, the display device may sense a pen touch in a self-capacitive type, in Fig. 5).
Note that Han does not and the first time duration is less than the second time duration.  
Lin (US Pub. No: 20160034060) discloses the first time duration (time duration for TP1, 4ms ) is less than the second time duration (time duration for TP2, 8ms) (see Lin [0049], Fig. 7).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teaching of Kim, Lee and Lin, thereby providing an accurate touch data transmission in the touch display device.

Regarding claim 16:
Han discloses control the selector module to transmit the second touch detection signal outputted by the driver module corresponding to the selector module to one of the n touch electrodes connected with the selector module in each of the n period (Fig. 1), wherein the touch electrodes to which the selector module transmits the second touch detection signal respectively. 
Han as modified by Kim, Lee and Lin discloses wherein the controller unit (touch controller) is configured to: divide the second time duration T2 into n periods (VDSTP, TP) (second touch period T2, Lee, Fig. 8A); and wherein the touch electrodes to which   the second touch detection signal respectively in the n periods are different (i.e. one is VDSPT, TP at second touch signals at T2, see Lin, Fig. 8A).  
 

  Regarding claim 6:
Han discloses wherein the second time duration is divided into n periods (first period and second period) (Fig. 4, [0037-0040]);
 the selector module is controlled to transmit the second touch detection signal outputted by the driver module (400) corresponding to the selector module to one of the n touch electrodes (112) corresponding to the selector module in each one of the n periods ([0037-0040]), and the touch electrodes to which the selector module transmits the second touch detection signal respectively in the n periods are different (see [0055-0056], Fig. 4).  

3.	Claim 2-4 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of  Kim, Lee and further in view of Kobyashi (US Pub. No: 20100307840).

Regarding claim 2:
Han discloses wherein each driver module (i.e. 300) of m driver modules is controlled to output the first touch detection signal (first touch detection); selector module (200) connected with the m driver modules in one- to-one correspondence is controlled to simultaneously transmit the first touch detection signal outputted by a corresponding one of the m driver modules (i.e. 300) to the n touch electrodes (112) connected with the selector module wherein m is an integer and m> 1 (see Fig. 1); and 
  each driver module (400) of the m driver modules is controlled to output the second touch detection signal (second touch from 400) (Fig. 1, [0027-0029]), and   selector module (200) is controlled to successively transmit the second touch detection signal outputted by the corresponding one of the m driver modules to the n touch electrodes corresponding to the selector module ([0027-0029]).
Han as modified by Lee (US 20140111472 A1) discloses for detecting whether touch input exists or not (Lee [0073-0074]). Same motivation as applied to claim 1.
Note that Han discloses a selector module (i.e. 200), but Han does not specifically disclose m selector modules.
However, Kobyashi (US Pub. No: 20100307840) discloses m selector modules (selection module with plurality of switches SXm) ([0044-0046], Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teaching of Lee, Kim  and  Kobyashy, thereby providing a high efficient data transmission in the touch display device.

Regarding claim 3:
 Han discloses wherein the n touch electrodes (112) connected with a same one of the selector modules (200) are arranged in a same column ( 114) and respectively arranged in different rows (see the illustration in Fig. 1) ([0027-0029]).  
Regarding claim 4:
Han discloses wherein the selector module (200) are simultaneously controlled to respectively transmit the first touch detection signal (detection signal from 300) to the touch electrodes (112, 114) that the selector module correspond to ([0024-0028]);   the selector module (200) simultaneously controlled to respectively and successively transmit the second touch detection signal (touch signal from 400) to the touch electrodes that the m selector modules correspond to Fig. 1, [0027-0029]).  
Han as modified by Lee (US 20140111472 A1) discloses for detecting whether touch input exists or not (Lee [0073-0074]). Same motivation as applied to claim 1.
Note that Han discloses a selector module (i.e. 200), but Han does not specifically disclose m selector modules.
However, Kobyashi (US Pub. No: 20100307840) discloses m selector modules (selection module with plurality of switches SXm) ([0044-0046], Fig. 6).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han  with the teaching of  Kim, Lee  and Kobyashy, thereby providing a high efficient  data transmission in the touch display device.
Regarding claim 13:
Note that Han discloses a touch device (Fig 1, 4), comprising m driver modules (300, 400), selector module (200) and a plurality of touch electrodes ([0026-0028]), wherein the m driver modules are connected with the selector module in one-to-one correspondence.   
Note that Han discloses a selector module (i.e. 200), but Han does not specifically disclose m selector modules and each selector module among the m selector modules comprises n electrical connection paths, the n electrical connection paths respectively correspond to n touch electrodes among the plurality of touch electrodes, the n touch electrodes are arranged in a same column and respectively disposed in different rows; and both m and n are an integer and greater than 1

However, Kobyashi (US Pub. No: 20100307840) discloses m selector modules (selection module with plurality of switches SXm) and each selector module among the m selector modules comprises n electrical connection paths (see the illustration in Fig. 6), the n electrical connection paths respectively correspond to n touch electrodes among the plurality of touch electrodes (XLm, YLn) ([0044-0046]) (in [0044-0045] discloses the X selection circuit 12, the switches SX1 to SXm, and the multiplexer 13 are provided correspondingly),  the n touch electrodes are arranged in a same column and respectively disposed in different rows (x1-xm, Fig. 1); and both m and n are an integer and greater than 1(Kobayashi, [0044-0046, Fig. 6).
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han  with the teaching of  Kim, Lee and Kobyashy, thereby providing a high efficient  data transmission in the touch display device. 

4.	Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han in view of Kim, Lee, Lin  and further in view of Yeh (US 20140347316 A1).

Regarding claims 7 and 18:  
Han discloses wherein the driver module outputs the first touch detection signal (first touch driving signal) with the first time duration and the driver module outputs the second touch detection signal (second touch driving signal) with the second time duration ([0035]).
Han does not specifically disclose a voltage of the first touch detection signal is a first voltage; and a voltage of the second touch detection signal is a second voltage  and the first voltage is less than the second voltage.
Yeh (US 20140347316 A1) discloses a voltage of the first touch detection signal is a first voltage (V1);   and a voltage of the second touch detection signal is a second voltage (V2); and the first voltage is less than the second voltage ([0022-0024]) ([0022] Specifically, the second measuring voltage V2 is greater than the first measuring voltage V1).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teaching of , Kim, Lee, Lin and Yeh, thereby an appropriate measuring voltage could be provided so that the touch device can accurately determine occurrence of the touch.

5.	Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20150062062 A1) in view of Kim, Lee (US 20140111472 A1) and further in view of Akai (US 20140145985 A1).

Regarding claim 8:
Han discloses wherein the driver module is controlled to output the first touch detection signal, and the selector module is controlled to simultaneously transmit the first touch detection signal to the n touch electrodes connected with the selector module.  
Akai (US 20140145985 A1) discloses in a standby mode the driver module is controlled to output the first touch detection signal ([0035-0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teaching of Kim, Lee, Akai, thereby the touch device can accurately determine the touch existence.

Regarding claim 9:  
Han discloses in a normal operation mode, the driver module controlled to output the second touch detection signal ([0035-0039], Fig. 4), 
and the selector module (200) to successively transmit the second touch detection signal (second touch detection signals from 400, Fig. 9-11) outputted by the driver module corresponding to the selector module to the n touch electrodes (112, 114) corresponding to the selector module ([0065-0069], Fig. 9-11).  

6.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20150062062 A1) in view of Kim, Lee (US 20140111472 A1), Lin (US Pub. No: 20160034060) and further in view of  Bohannon (US 20170090615 A1).

Regarding claim 19:
 Han does not specifically discloses wherein the driver module is an active front end; and the selector module is a multiplexer. 
Bohannon (US 20170090615 A1) discloses the driver module (110, Fig. 1A) is an active front end ([0105]); and the selector module (340) is a multiplexer ([0108]) (in [0105], FIG. 7A. discloses the processing system 110 (in Fig. 1A)   sensor module 705, the sensor module 705 includes circuitry such as a plurality of analog front-ends (AFEs) 710 may be coupled with different sensor electrodes at different times using multiplexing. In [0108], each of common electrodes 350 and sensor electrodes 702 may be selectively coupled with different components through a Mux 340 and/or other suitable switching devices. Mux 340 can alternately connect the common electrodes 350 with AFEs 710Y-1 to 710Y-N). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Han with the teaching of Kim, Lee, Lin and Bohannon, thereby providing an optimum touch data transmission in the touch display device.


Responds to Applicant’s arguments

7.	Applicant’s argument filed on 11/18/2020 has been considered but are moot in view of new ground of rejection. In view of amendment the reference of Kim (US Pub. No: 20170153736) has been added for further consideration 



Conclusion 

8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




 Inquiry




9.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 
/SHAHEDA A ABDIN/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        
 
 /SHAHEDA A ABDIN/            Primary Examiner, Art Unit 2692